Citation Nr: 1129296	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-44 78	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total disability evaluation (rating) under 38 C.F.R. § 4.30 beyond June 30, 2008, based on a need for convalescence following a January 5, 2008 fusion of the medial cuneiform navicular joint of the right foot surgical procedure.

2.  Entitlement to an increased rating (evaluation) in excess of 50 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript was procured and is of record.  


FINDINGS OF FACT

1.  Fusion of the medial cuneiform navicular joint of the right foot surgery on January 25, 2008 necessitated an initial period of convalescence from January 25, 2008 through July 31, 2008.

2.  Fusion of the medial cuneiform navicular joint of the right foot surgery on January 25, 2008 necessitated additional convalescence from August 1, 2008 through January 31, 2009.

3.  From August 13, 2007, the evidence, including X-ray studies, has indicated arthritis of the cuneiform navicular joint of the right foot, manifested by pain, related to the Veteran's service-connected pes planus disability.

4.  From August 13, 2007, the arthritis of the cuneiform navicular joint has not been manifested by compensable limitation of motion of the foot.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total disability rating from July 1, 2008 through July 31, 2008, for convalescence following right foot surgery on January 25, 2008, have been met.  
38 C.F.R. § 4.30(b)(1) (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total disability rating from August 1, 2008 through January 31, 2009, for convalescence following right foot surgery on January 25, 2008, have been met.  
38 C.F.R. § 4.30(b)(2) (2010).

3.  From August 13, 2007, a separate rating of 10 percent, but no greater than 10 percent, is warranted for arthritis of the medial cuneiform navicular joint of the right foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the Board will grant the Veteran's claim for an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond June 30, 2008, based on a need for convalescence following a January 5, 2008 fusion of the medial cuneiform joint surgical procedure, for an additional one month and six months, respectively, the maximum time period allowed under 38 C.F.R. § 4.30(b), there is no need to discuss the duties to notify and assist the Veteran regarding that issue.  However, the Board will discuss VA's compliance with the duties to notify and assist the Veteran in his claim for an increased rating for pes planus.  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in June 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA private treatment records to assist with the claim.  VA did not provide the Veteran with a VA examination to determine the extent of his pes planus disability; however, as will be detailed below, on his October 2009 substantive appeal to the Board, the Veteran specifically stated that he did not dispute the 50 percent rating assigned for his bilateral pes planus.  Instead, the Veteran stated that he was seeking a 10 percent separate rating for arthritis related to his bilateral pes planus.  Subsequently, at the April 2011 Board personal hearing, the Veteran stated that he was not seeking an increased rating in excess of 50 percent for pes planus, but, instead, was seeking a separate compensable rating for arthritis of the medial cuneiform navicular joint, caused by the bilateral pes planus.  

As will be detailed more fully below, the evidence of record contains sufficient evidence to allow for the grant of a 10 percent separate rating for arthritis of the medial cuneiform navicular joint of the right foot.  The Veteran has made no contention that his arthritis is productive of any symptomatology that would allow for a higher rating, such as compensable limitation of motion of the foot.  Moreover, as the Veteran's right foot cannot bear weight due to surgery, full VA testing of the foot at this time would not be possible.  Therefore, to remand for a VA examination would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds there is no duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the April 2011 Board personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Board personal hearing, the VLJ specifically noted the issue on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the VLJ asked for evidence that might be used to substantiate the Veteran's claim for an extension of the temporary total disability rating.  Both the VLJ and the Veteran's representative specifically queried the Veteran regarding the current extent of the Veteran's arthritis disability and asked about evidence linking right foot arthritis to the service-connected pes planus.  Therefore, the VLJ substantially complied with the requirements of Bryant.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Temporary Total Disability Rating Extension

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. 
§ 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The Veteran essentially contends that he deserves an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond June 30, 2008, based on a need for convalescence following a January 5, 2008 fusion of the medial cuneiform navicular joint surgical procedure.  

The evidence in the claims file indicates that, prior to the January 2008 right foot surgery, the Veteran worked as a mail delivery worker.  After the surgery, in an August 2008 private treatment record, an examiner noted that the Veteran's foot had not healed as mid-foot fusion usually required a year or two for full healing.  The private examiner noted that the Veteran was currently using an ankle walker, a type of boot, on the right foot and that the Veteran was restricted to working only three hours per day for the next year.  The private examiner noted that the Veteran would be unable to put his full weight on his right foot for one to two years.  The private examiner stressed that the Veteran could not put weight on his right foot.  

In a September 15, 2008 work capability status report, the private examiner who performed the January 2008 surgical procedure wrote that the Veteran had to wear a boot until a custom brace was made.  Even with the boot or brace, the private examiner stated that the Veteran had to keep his right foot elevated at all times.  The private examiner indicated that the Veteran could drive a car only to go either to work or to doctor appointments.  The Veteran also was permitted to work only for three hour shifts.

In a January 2009 work capability status report, the same private examiner again indicated that the Veteran could only work three hours, could not stand or walk at work, and could not drive except to and from work.  

At the April 2011 Board personal hearing, the Veteran testified that he was never able to return fully to work after the January 2008 operation.  He stated that he had always worn a soft cast on his leg since July 2008.  

In reviewing this evidence, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran meets the criteria for an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond June 30, 2008.  The Board notes that the Veteran has been granted a temporary total disability evaluation under 38 C.F.R. § 4.30 for a period of five months from the first day of the month following the Veteran's surgical procedure.  

First, the Board finds that the fusion of the medial cuneiform and navicular joint of the right foot surgery on January 25, 2008 necessitated further convalescence from July 1, 2008 through July 31, 2008.  Under 38 C.F.R. § 4.30(b)(1), total ratings for convalescence may be extended for one, two, or three months beyond the initial three months if there is evidence of severe postoperative residuals such as therapeutic immobilization of one major joint and the prohibition of regular weight-bearing.  Although the evidence does not include any records dated for the month of July 2008, the evidence dated August 2008 clearly shows that, at that time, the Veteran was prohibited from putting any weight on his right foot and was using a boot on his foot.  Therefore, resolving all reasonable doubt in the Veteran's favor, as the Veteran initially was allowed a three month total rating for convalescence followed by an additional two month total extension, the Board finds that the Veteran meets the criteria for a final one month extension of a total rating for convalescence beyond the initial three months under 38 C.F.R. § 4.30(b)(1).

The Board further finds that the weight of the evidence is in relative equipoise on the question of whether fusion of the medial cuneiform and navicular joint of the right foot surgery on January 25, 2008 necessitated convalescence for an additional six months from August 1, 2008 through January 31, 2009.  Under 38 C.F.R. 
§ 4.30(b)(2), extensions of one or more months up to six months beyond the initial six months period may be granted if there is evidence of severe postoperative residuals such as therapeutic immobilization of one major joint and the prohibition of regular weight-bearing.  The private treatment records dated August 2008 and September 2008 show that, at that time, the Veteran was prohibited from putting any weight on his right foot and was using a soft cast on his foot.  Although the January 2009 private treatment record does not state that the Veteran was wearing a soft cast at that time, the record indicates that the Veteran was not allowed to walk or stand while at work.  Also, at the April 2011 Board personal hearing, the Veteran submitted credible evidence indicating that he had worn a soft cast on his right foot since July 2008.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran meets the criteria for the maximum six month extension of a total rating for convalescence beyond the initial six months under 38 C.F.R. § 4.30(b)(2). 



Separate Rating for Right Foot Arthritis

The Board again notes that, in an October 2009 statement and in testimony during the April 2011 Board personal hearing, the Veteran stated that he was not seeking an increased rating, in excess of 50 percent, for bilateral pes planus.  Instead, the Veteran indicated that he sought a separate compensable rating for arthritis of the medial cuneiform navicular joint of the right foot.  Therefore, the Board will only review criteria regarding the question of a separate rating for arthritis.  Because the question of separate rating for right foot arthritis originated from the Veteran's claim for increased rating for service-connected bilateral pes planus, and the issue on appeal has been styled and certified as one for increased rating in excess of 50 percent for bilateral pes planus, the Board has continued to characterize the issue as one for increased rating for bilateral pes planus; however, as explained elsewhere, the only aspect of the claim for increase that remains on appeal is the question of a separate rating for right foot arthritis.  

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule), which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2010).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2010).

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2010).  In making this determination, the Board must consider all of the evidence of record, regardless of when it was received, and not limit the evidence considered to a one-year period prior to receipt of claim for increased rating.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

VA also must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

After a review of the evidence, the Board finds that the criteria for rating of 10 percent, but no greater than 10 percent, for painful arthritis of the medial cuneiform navicular joint of the right foot have been met for the period from August 13, 2007, which is a date within the one year period prior to receipt of increased rating claim in February 2008.  From August 13, 2007, the evidence, including X-ray studies, has indicated arthritis of the cuneiform navicular joint, manifested by pain, related to the Veteran's service-connected pes planus disability.  In an August 13, 2007 private treatment record, a private examiner noted pain proximate to the tendon at the cuneiform navicular joint.  The private examiner noted that X-rays showed a breech in the first cuneiform navicular joint.  The diagnosis was arthralgia and capsulitis of the first cuneiform navicular on the right foot.  

On the question of relationship of right foot arthritis to the service-connected pes planus, in an October 2007 letter, a private examiner noted that weightbearing was causing the Veteran's arthritis of the navicular cuneiform joint to deteriorate.  The examiner noted that weightbearing caused pain.  

In a January 2008 private treatment record, a private examiner performed a fusion operation on the medial cuneiform and navicular joint.  In a June 2008 letter, the private examiner who performed the surgery stated that, having reviewed his records, he had concluded that the Veteran's arthritis of the right foot was caused by the service-connected pes planus.

The Board notes that the current 50 percent rating assigned for the Veteran's service-connected bilateral pes planus disability under Diagnostic Code 5276 compensate only for pronounced flatfoot with extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of tendo achillis on manipulation, not improved by orthopedic shoes and appliances.  The Board notes that, while pain in the arches, noted in the August 2007 private treatment record, is compensated for under the current 50 percent rating under Diagnostic Code 5267, the additional pain in the medial cuneiform navicular joint, caused by arthritis, is not compensated.  

Moreover, the evidence indicates that the breach in the joint was caused by the Veteran's pes planus.  Therefore, as the evidence indicates that the Veteran experienced painful arthritis of the medial cuneiform navicular joint of the right foot, the Board finds that the symptomatology for the medial cuneiform navicular joint of the right foot, related to the Veteran's service-connected pes planus, more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5003 and, as such symptomatology is not contemplated by the 50 percent rating assigned under Diagnostic Code 5276 for bilateral pes planus, a separate rating of 10 percent is to be granted.   

In addition, based on the findings of arthritis confirmed by X-ray reports, the 10 percent disability level for right foot arthritis was factually ascertainable from August 13, 2007, within the one year period prior to the Veteran's March 2008 date of claim for an increased rating for his bilateral pes planus.  See Hazan, 10 Vet. App. at 521.  Accordingly, the Board finds that the criteria for a 10 percent rating for arthritis of the medial cuneiform navicular joint of the right foot are met from August 13, 2007.  

The Board finds that the preponderance of the evidence weighs against a rating in excess of 10 percent for arthritis of the medial cuneiform navicular joint of the right foot for any period.  The Veteran has not claimed, and the evidence does not show, that the arthritis causes any symptomatology other than pain in that particular joint.  The evidence does not show that the arthritis limits the motion of the Veteran's foot to a compensable degree, especially as the majority of the Veteran's right foot pain, centered in the arches, is directly related to the Veteran's pes planus disorder  Moreover, the evidence does not show that the Veteran's arthritis of the right foot involves two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, as required for a 20 percent rating under Diagnostic Code 5003.  Therefore, a rating greater than the 10 percent under Diagnostic Code 5003 is not warranted for the period from August 13, 2007.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted Veteran's arthritis disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, for the entire rating period under appeal, the Veteran's arthritis disability was manifested by pain and X-ray evidence of joint space narrowing (degeneration).  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion, including motion limited to orthopedic factors such as pain, weakness, and guarding  (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the right foot arthritis to the Rating Schedule, the degree of disability prior for the rating period from August 13, 2007 is contemplated by the Rating Schedule and the assigned 

rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Extension of a temporary total disability rating from July 1, 2008 through July 31, 2008, and from August 1, 2008 through January 31, 2009, for additional periods of convalescence following right foot surgery on January 25, 2008, is granted.

A separate rating of 10 percent, but no greater than 10 percent, for arthritis of the medial cuneiform navicular joint of the right foot, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


